                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION -
                                   No. 5:16-CV-889-D


OPTIMA TOBACCO CORPORATION,                   )
                                              )
                            Plaintiff,        )
                                              )
                    v.                        )                      ORDER
                                              )
U.S. FLUE-CURED TOBACCO                       )
GROWERS, INC., and UETA, INC.,                )
                                              )
                            Defendants.       )


       On August 20, 2019, Magistrate Judge Gates granted in part and denied in part defendants'

motions to seal [D.E. 95, 103] and directed defendants to file either a proposed redacted version of

defendants' memoranda of law in support of their motions for summary judgment with a motion to

seal or the unredacted memoranda as public documents [D.E. 108]. On August 27, 2019, defendants

filed proposed redacted memoranda [D.E. 109], moved to maintain the unredactedmemoranda under

seal [D.E. 110], and filed a memorandum in support [D.E. 111]. Plaintiff consents to defendants'

motion to seal. See [D.E. 110] ~ 13.

       The court has considered the parties' filings under the governing standard. See Doe v. Pub.

Ci~     749 F.3d 246, 265--66 (4th Cir. 2014). Consistently with Magistrate Judge Gates's order,

the court GRANTS defendants' motion to seal [D.E. 11 O] and directs the clerk to maintain under seal

the unredacted memoranda oflaw [D.E. 91-1, 93, 97-1, 100-1, 102]. The court shall consider those

memoranda in ruling on defendants' motions for summary judgment, which remain pending.

       SO ORDERED. This 1S day of August 2019.

                                                      ~         D.a.v    g,A
